Case 4:19-cv-00810-ALM-CAN Document 44 Filed 03/22/21 Page 1 of 7 PageID #: 241




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  TYTON HESTER, #222160                           §
                                                  §   Civil Action No. 4:19-CV-810
  v.                                              §   (Judge Mazzant/Judge Nowak)
                                                  §
  UNITED STATES OF AMERICA, ET AL.                §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On February 11, 2021, the report of the Magistrate Judge (Dkt. #35) was entered containing

 proposed findings of fact and recommendations that: (1) Defendants’ Motions to Dismiss

 (Dkts. #23; #26) be granted; (2) Plaintiff Tyton Hester’s claims against the United States of

 America and AUSA Gonzalez in his official capacity be dismissed without prejudice;

 (3) Plaintiff’s claims against AUSA Gonzalez in his individual capacity be dismissed with

 prejudice; (4) Plaintiff’s claims against the State of Texas and Defendant Thielke in her official

 capacity be dismissed without prejudice; (5) Plaintiff’s claims against Defendant Thielke in her

 individual capacity be dismissed with prejudice; and (6) Plaintiff be advised that this dismissal

 counts as a strike under 28 U.S.C. § 1915.

        Having received the report of the Magistrate Judge, considered Plaintiff’s Objections

 (Dkt. #41) and the United States’ Response (Dkt. #43), and conducted a de novo review, the Court

 is of the opinion that the findings and conclusions of the Magistrate Judge are correct and adopts

 the Magistrate Judge’s report as the findings and conclusions of the Court.
Case 4:19-cv-00810-ALM-CAN Document 44 Filed 03/22/21 Page 2 of 7 PageID #: 242




                    OBJECTION TO REPORT AND RECOMMENDATION

         A party who files timely written objections to a magistrate judge’s report and

 recommendation is entitled to a de novo review of those findings or recommendations to which

 the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)–(3).

         Plaintiff filed this lawsuit in the Eastern District of Texas on November 7, 2019 (Dkt. #1).

 His live pleading, filed December 26, 2019, asserts claims against the State of Texas, the United

 States of America, Director of Parole Division Pamela Thielke in her official and individual

 capacity, and Assistant United States Attorney Ernest Gonzalez in his official and individual

 capacity (Dkts. #5 at pp. 1–3; #29 at p. 5; #34 at p. 4). The Magistrate Judge recommended each

 of Plaintiff’s claims be dismissed. Plaintiff filed objections, which the Court will address in turn.

 First Objection: Sovereign Immunity

         The Magistrate Judge recommends Plaintiff’s § 1983, and also any FTCA claim, if one is

 asserted, against the United States and AUSA Gonzalez in his official capacity be dismissed

 because (1) a suit against a federal officer in his or her official capacity is really a suit against the

 United States; (2) Congress did not waive the United States’ sovereign immunity via § 1983; and

 (3) Plaintiff has not pleaded exhaustion for any claim under the FTCA (Dkt. #35 at pp. 4–8).

         In his Objections, Plaintiff argues his suit is “not directly against the United States, but by

 and through an extension of AUSA Gonzalez,” referencing Bivens (Dkt. #41 at pp. 1–2) (emphasis

 added). As a result, Plaintiff advances his suit “actually is a suit directly against the United

 State[s]” (Dkt. #41 at p. 3) (emphasis added). Plaintiff also generally alleges the United States

 failed to adequately train or supervise AUSA Gonzalez (Dkt. #41 at p. 3). In response, the United

 States argues Plaintiff’s “newfound argument that his complaint for damages is not directly against




                                                    2
Case 4:19-cv-00810-ALM-CAN Document 44 Filed 03/22/21 Page 3 of 7 PageID #: 243




 the United States” is without merit, and further his “objections do not provide any support or

 authority that would allow this Court to obtain subject matter jurisdiction” (Dkt. #43 at pp. 1–2).

        A suit against a federal officer in his or her official capacity, like AUSA Gonzalez, is really

 a suit against the United States. Smart v. Holder, 368 F. App’x 591, 593 (5th Cir. 2010). Here,

 Plaintiff complains about alleged actions arising out of the prosecution of his criminal case.

 Whether Plaintiff seeks damages from the United States directly or “by and through an extension

 of the AUSA Gonzalez” as a result of such actions, Plaintiff provides no authority the United States

 has consented to be sued. Plaintiff’s claims against the United States should be dismissed;

 Plaintiff’s objection is overruled.

 Second Objection: Bivens

        The Magistrate Judge also recommends Plaintiff’s Bivens claims against AUSA Gonzalez

 in his individual capacity be dismissed with prejudice because AUSA Gonzalez is entitled to

 absolute immunity as his “actions fall within the scope of a federal prosecutor’s employment”

 (Dkt. #35 at pp. 8–10). Plaintiff objects, arguing AUSA Gonzalez is not entitled to absolute

 immunity because his conduct of presenting evidence to a grand jury did not relate to preparation

 for the initiation of prosecution or a judicial proceeding (Dkt. #41 at p. 7). He also argues “AUSA

 Gonzalez is not entitled to qualified immunity because his conduct violate[s] clearly established

 statutory or constitutional rights” (Dkt. #47 at p. 7).

         “A prosecutor enjoys absolute immunity when [his] actions are ‘intimately associated with

 the judicial phase of the criminal process.’ ” Loupe v. O’Bannon, 824 F.3d 534, 538 (5th Cir.

 2016) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)). “A prosecutor is absolutely

 immune for initiating and pursuing a criminal prosecution, for actions taken in [his] role as

 ‘advocate for the state’ in the courts, or when [his] conduct is ‘intimately associated with the




                                                    3
Case 4:19-cv-00810-ALM-CAN Document 44 Filed 03/22/21 Page 4 of 7 PageID #: 244




 judicial phase of the criminal process.’” Loupe, 824 F.3d at 539 (citing Hart v. O’Brien, 127 F.3d

 424, 439 (5th Cir. 1997)). Absolute immunity applies to federal prosecutors. Rykers v. Alford,

 832 F.2d 895, 897 (5th Cir. 1987); see also Danmola v. Cureton, No. 4:20-CV-579-P, 2021 WL

 662019, at *2 (N.D. Tex. Feb. 19, 2021). To be clear, a federal prosecutor is shielded by absolute

 immunity as to a Bivens claim when that prosecutor “was acting within the scope of his

 employment as a prosecutor[.]” Rodriguez v. Lewis, 427 F. App’x 352, 353 (5th Cir. 2011) (per

 curiam).

        Plaintiff takes issue with AUSA Gonzalez’s decision to present evidence to the grand jury

 and pursue criminal prosecution (Dkt. #35 at pp. 9–10). Without authority, Plaintiff argues

 presenting evidence to a grand jury does not relate to initiating prosecution. The Court disagrees.

 See Ragsdale v. Mississippi, No. 3:19CV254-M-V, 2020 WL 5731790, at *2 (N.D. Miss. Sept. 24,

 2020) (finding a district attorney was entitled to absolute immunity while presenting evidence to

 a grand jury because it is “intimately associated with the judicial phase of the criminal process”).

 Additionally, even if this were not the case, Plaintiff’s Bivens claim would be dismissed because

 it does not fall under one of the three situations recently recognized by the Fifth Circuit for Bivens

 claims. See Byrd v. Lamb, No. 20-20217, 2021 WL 871199, at *2 (5th Cir. Mar. 9, 2021) (per

 curiam). Plaintiff’s objection is overruled.

 Third Objection: Eleventh Amendment Immunity

        The Magistrate Judge further recommends Plaintiff’s claims against the State of Texas and

 Thielke in her official capacity be dismissed as barred by Eleventh Amendment Immunity

 (Dkt. #35 at pp. 10–12). Similar to his arguments regarding sovereign immunity, in his Objections,

 Plaintiff argues his suit is “not directly against the State of Texas, but by and through an extension

 of Pamela Thielke” (Dkt. #41 at p. 7) (emphasis added). Plaintiff continues his suit “actually is a




                                                   4
Case 4:19-cv-00810-ALM-CAN Document 44 Filed 03/22/21 Page 5 of 7 PageID #: 245




 suit directly against the State of Texas” (Dkt. #41 at p. 9) (emphasis added). Plaintiff also generally

 argues the State of Texas failed to adequately train or supervise Thielke (Dkt. #41 at p. 9).

 “Congress has not abrogated state sovereign immunity under . . . § 1983.” Spec’s Family Partners,

 Ltd. v. Nettles, 972 F.3d 671, 681 (5th Cir. 2020) (quoting Raj v. Louisiana State Univ., 714 F.3d

 322, 328 (5th Cir. 2013)) (alteration in original). Thus, Plaintiff cannot assert a § 1983 claim

 against the State of Texas or Thielke, a state official, in her official capacity. See id. Plaintiff’s

 objection is overruled.

 Fourth Objection: Absolute Immunity and Personal Involvement

        The Magistrate Judge recommends Plaintiff’s § 1983 claim against Thielke in her

 individual capacity be dismissed with prejudice because she is immune from suit and was not

 “personally involved in any of the acts or omissions that [Plaintiff] alleges resulted in a violation

 of his constitutional rights” (Dkt. #35 at pp. 13–15). Plaintiff objects, arguing he is not challenging

 the revocation of his parole but, rather, is seeking relief for the delay of a prompt revocation

 hearing (Dkt. #41 at p. 10). Plaintiff also argues Thielke was personally involved because she is

 responsible “for training and supervision of her subordinates” (Dkt. #41 at pp. 11–13).

        “Parole officers are entitled to absolute immunity from liability for their conduct in parole

 decisions and in the exercise of their decision-making powers.” Littles v. Bd. of Pardons & Paroles

 Div., 68 F.3d 122, 123 (5th Cir. 1995) (per curiam). Plaintiff’s argument to the contrary is without

 merit. In any event, in his Objections, Plaintiff does not point to any allegations demonstrating

 Thielke’s personal involvement in any decision to delay a revocation hearing. Yet in order to

 survive dismissal, “a plaintiff bringing a section 1983 action must specify the personal

 involvement of each defendant.” Murphy v. Kellar, 950 F.2d 290, 292 (5th Cir. 1992). General




                                                   5
Case 4:19-cv-00810-ALM-CAN Document 44 Filed 03/22/21 Page 6 of 7 PageID #: 246




 allegations regarding training and supervision are insufficient. See Sutherland v. Akin, No. 4:19-

 CV-216-O, 2021 WL 462103, at *6 (N.D. Tex. Feb. 9, 2021). Plaintiff’s objection is overruled.

 Final Objection: Damages

        The Magistrate Judge lastly recommends Plaintiff’s request for compensatory damages be

 dismissed because he “does not plead any specific facts showing he suffered any injury” under the

 Prison Litigation Reform Act and Plaintiff’s request for punitive damages be dismissed because

 each of his claims are barred (Dkt. #35 at pp. 15–16). Plaintiff objects, arguing he can seek

 punitive or nominal damages for a violation of constitutional rights under the PLRA even if there

 is no showing of physical injury (Dkt. #41 at p. 13). This is precisely what the Magistrate Judge

 explained in the report (Dkt. #35 at pp. 15–16). Yet Plaintiff has still not shown any “defendant’s

 conduct ‘is “motivated by evil intent” or demonstrates “reckless or callous indifference” to a

 person’s constitutional rights.’ ” Williams v. Kaufman Cty., 352 F.3d 994, 1015 (5th Cir. 2003)

 (quoting Sockwell v. Phelps, 20 F.3d 187, 192 (5th Cir. 1994)) (emphasis in original). And there

 are no remaining claims upon which relief can be granted. Thus, Plaintiff’s objection is overruled.

                                         CONCLUSION

        Having considered Plaintiff Tyton Hester’s Objections (Dkt. #41) and the United States’

 Response (Dkt. #43), the Court adopts the Magistrate Judge’s Report and Recommendation

 (Dkt. #35) as the findings and conclusions of the Court. Accordingly,

        It is therefore ORDERED Defendants’ Motions to Dismiss (Dkts. #23; #26) are

 GRANTED.

        It is further ORDERED that Plaintiff’s claims against the United States of America and

 AUSA Gonzalez in his official capacity are DISMISSED WITHOUT PREJUDICE.




                                                 6
    Case 4:19-cv-00810-ALM-CAN Document 44 Filed 03/22/21 Page 7 of 7 PageID #: 247




           It is further ORDERED that Plaintiff’s claims against AUSA Gonzalez in his individual

     capacity are DISMISSED WITH PREJUDICE.

           It is further ORDERED that Plaintiff’s claims against the State of Texas and Defendant

     Thielke in her official capacity are DISMISSED WITHOUT PREJUDICE.

           It is finally ORDERED that Plaintiff’s claims against Defendant Thielke in her individual

     capacity are DISMISSED WITH PREJUDICE.

.          Plaintiff is advised that this dismissal counts as a strike under 28 U.S.C. § 1915.

           All relief not previously granted is DENIED.

           The Clerk is directed to CLOSE this civil action.

           IT IS SO ORDERED.
           SIGNED this 22nd day of March, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     7
